Name: 93/357/EEC: Council Decision of 26 May 1993 authorizing the Member States to provide for derogations from certain provisions of Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L., and mixtures with Pinus L., originating in the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  wood industry;  agricultural activity;  America
 Date Published: 1993-06-19

 Avis juridique important|31993D035793/357/EEC: Council Decision of 26 May 1993 authorizing the Member States to provide for derogations from certain provisions of Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L., and mixtures with Pinus L., originating in the United States of America Official Journal L 148 , 19/06/1993 P. 0033 - 0036COUNCIL DECISION of 26 May 1993 authorizing the Member States to provide for derogations from certain provisions of Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L., and mixtures with Pinus L., originating in the United States of America(93/357/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 14 (3), second and third indents and Article 17 thereof, Having regard to the proposal from the Commission, Having regard to the request made by Spain, Whereas under the provisions of Directive 77/93/EEC, because of the risk of introducing harmful organisms, wood of conifers (Coniferales), except that of Thuja L., other than wood in the form of: - chips, particles, wood waste, or scrap obtained in whole or part from these conifers, - packing cases, crates or drums, - pallets, box pallets or other load boards, - dunnage, spacers and bearers, but including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the United States of America may not be introduced into the Community, unless it has undergone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes, and unless it is accompanied by the certificates prescribed in Articles 7 or 8 of the said Directive, being applicable as of 1 June 1993; Whereas wood of conifers originating in the United States of America is currently introduced into the Community; whereas in the case of the said wood, phytosanitary certificates are not generally issued in that country; Whereas, it appears necessary for the United States of America to submit additional scientific information on species susceptibility to Pine wood nematode (Bursaphelenchus xylophilus); whereas the information should be based on a detailed survey to be carried out in the United States of America; whereas it appears that this survey takes time; Whereas it appears justified to have a phased-in introduction of the heat treatment requirement in order to allow the United States of America to submit the said information and to implement the said heat treatment requirements, where needed; whereas consequently the heat treatment requirements should not be applied before 1 October 1993 for wood of conifers, other than of Thuja L., Pinus L. and mixtures with Pinus L.; Whereas, in respect of the United States of America, the Commission has established, on the basis of the information supplied by the United States of America and collected in that country during a mission carried out in 1990, that an officially approved and monitored programme of issuing 'certificates of debarking and grub hole control' has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a 'Certificate of Debarking and Grub Hole Control' issued under that programme; Whereas the Commission will ensure that the United States of America makes available all technical information necessary to assess the functioning of the Debarking and Grub Hole Control Certificate Programme; Whereas the Standing Committee on Plant Health has delivered an unfavourable opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. The Member States are hereby authorized, to provide, under the conditions laid down in paragraph 2, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of Directive 77/93/EEC, with regard to the requirements referred to in Annex IV, Part A, Section I, point 1.1 and also from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC for wood of conifers (Coniferales) other than of Thuja L., Pinus L., and mixtures with Pinus L., originating in the United States of America. 2. The following conditions shall be satisfied: (a) the wood shall be totally stripped of its bark by means of debarking, edging, grading and board selection and shall be free of grub holes. Bark is considered to be the external part of wood capable of sustaining live bark-inhabiting insects or other harmful organisms at any stage of development, but does not extend to: - inner bark (bast), - ingrown bark, in particular around knots, - bark or pitch pockets as defined in the National Grading rules for softwood dimension lumber. Grub holes are understood to mean insect bore-holes caused by woodborers of the genus Monochamus, and defined for this purpose as those which are larger than 3 mm across; (b) the fact that the requirements laid down under (a) are satisfied shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved and controlled by the Animal and Plant Health Inspection Service, US Department of Agriculture; (c) checks on compliance with the conditions laid down under (a) shall have been undertaken at mills by industry inspectors or their agents qualified and authorized for that purpose by the Animal and Plant Health Inspection Service, US Department of Agriculture. In addition, the checking system shall provide for inspectors of the Animal and Plant Health Inspection Service, US Department of Agriculture, undertaking occasional pre-shipment inspections; (d) the wood shall be accompanied by a 'Certificate of Debarking and Grub Hole Control' which is standardized under the programme mentioned under (b), and complies with the specimen given in the Annex to this Decision, and which is issued by an authorized person on behalf of mills to participate in that programme by the Animal and Plant Health Inspection Service, US Department of Agriculture, and is filled in in accordance with the instructions set up under that programme. Article 2 Without prejudice to Article 14 (5) of Directive 77/93/EEC, the Member States shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down under Article 1 (2) (a) and (d). Article 3 The authorization granted in Article 1 shall apply from 1 June until 30 September 1993 being the last date of entry in the Community. It shall be revoked earlier if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 May 1993. For the Council The President B. WESTH (1) OJ No L 26, 31. 1. 1977, p. 20. Directive as last amended by Directive 93/19/EEC (OJ No L 96, 22. 4. 1993, p. 33). PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO CERTIFICATE OF DEBARKING AND GRUB HOLE CONTROL Issued in the U.S.A. CERTIFICATE NUMBER BILL OF LADING NUMBER NAME AND ADDRESS OF SUPPLYING MILL NAME AND ADDRESS OF CONSIGNEE (Optional) DESCRIPTION OF CONSIGNMENT VOLUME INDICATE SPECIES, GRADE MARKS, OR OTHER IDENTIFYING MARKS. ALSO, INDICATE NUMBER OF PACKAGES AND BOARD FEET/CUBIC METERS BY LOT (Lot number and volume are required). The lumber in this shipment has been examined by a mill inspector or other authorized person and found to have been stripped of its bark and to be free of grub holes; and, to the best of his/her knowledge and belief, to be in conformance with the import requirements of the receiving country. This document is issued under a programme officially approved by the Animal and Plant Health Inspection Service, U.S. Department of Agriculture. The products covered by this document are subject to preshipment inspection by that Agency. No liability shall be attached to the U.S. Department of Agriculture or to any officer or representative of the Department with respect to this certificate. AUTHORIZED PERSON RESPONSIBLE FOR CERTIFICATION NAME (Print) SIGNATURE TITLE DATE AGENCY VALIDATION AUTHORIZED SIGNATURE TITLE DATE